     Michael E. Hansen [SBN 191737]
 1   Attorney-at-Law
     711 Ninth Street, Suite 100
 2   Sacramento, CA 95814
     916.438.7711
 3   Fax 916.864.1359
 4   Attorney for Defendant
     SUSAN CASILLAS
 5
 6
 7                        IN THE UNITED STATES DISTRICT COURT
 8                IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                       )   Case No.: 2:19-CR-00002-JAM
10                                                   )
                           Plaintiff,                )   STIPULATION AND ORDER TO
11                                                   )   CONTINUE STATUS CONFERENCE
            vs.                                      )   AND TO EXCLUDE TIME PURSUANT
12                                                   )   TO THE SPEEDY TRIAL ACT
     SUSAN CASILLAS, and                             )
13   SALVADOR RAMIREZ,                               )
                                                     )
14                         Defendants.               )
                                                     )
15
16          IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, Timothy Delgado, Assistant United States Attorney, attorney for plaintiff,
18   Daniel B. Olmos, attorney for defendant Salvador Ramirez, and Michael E. Hansen, attorney for
19   defendant Susan Casillas, that the previously-scheduled status conference date of July 16, 2019,
20   be vacated and the matter set for status conference on September 24, 2019, at 9:15 a.m.
21          This continuance is requested because defense counsel needs additional time to review
22   discovery received in this case. Discovery is ongoing and it is anticipated the government will
23   provide significant additional discovery.
24          The Government concurs with this request.
25          Further, the parties agree and stipulate the ends of justice served by the granting of such
26   a continuance outweigh the best interests of the public and the defendant in a speedy trial and
27   that time within which the trial of this case must be commenced under the Speedy Trial Act
28



                                                  1
     Stipulation and Order to Continue Status Conference
 1   should therefore be excluded under 18 U.S.C. section 3161(h)(7)(B)(iv), corresponding to Local
 2   Code T4 (to allow defense counsel time to prepare), from the date of the parties’ stipulation, July
 3   12, 2019, to and including September 24, 2019.
 4            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
 5            IT IS SO STIPULATED.
 6   Dated: July 12, 2019                                  Respectfully submitted,
 7                                                         /s/ Michael E. Hansen
                                                           MICHAEL E. HANSEN
 8                                                         Attorney for Defendant
                                                           SUSAN CASILLAS
 9
     Dated: July 12, 2019                                  /s/ Michael E. Hansen for
10                                                         DANIEL B. OLMOS
                                                           Attorney for Defendant
11                                                         SALVADOR RAMIREZ
12   Dated: July 12, 2019                                  McGREGOR SCOTT
                                                           United States Attorney
13
                                                           By: /s/ Michael E. Hansen for
14                                                         TIMOTHY DELGADO
                                                           Assistant U.S. Attorney
15                                                         Attorney for Plaintiff
16
                                                  ORDER
17
                     The Court, having received, read, and considered the stipulation of the parties,
18
     and good cause appearing therefrom, adopts the stipulation of the parties in its entirety as its
19
     order. Based on the stipulation of the parties and the recitation of facts contained therein, the
20
     Court finds that it is unreasonable to expect adequate preparation for pretrial proceedings and
21
     trial itself within the time limits established in 18 U.S.C. section 3161. In addition, the Court
22
     specifically finds that the failure to grant a continuance in this case would deny defense counsel
23
     to this stipulation reasonable time necessary for effective preparation, taking into account the
24
     exercise of due diligence. The Court finds that the ends of justice to be served by granting the
25
     requested continuance outweigh the best interests of the public and the defendant in a speedy
26
     trial.
27
                     The Court orders that the time from the date of the parties’ stipulation, July 12,
28



                                                  2
     Stipulation and Order to Continue Status Conference
 1   2019, to and including September 24, 2019, shall be excluded from computation of time within
 2   which the trial of this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C.
 3   section 3161(h)(7)(B)(iv), and Local Code T4 (reasonable time for defense counsel to prepare).
 4   It is further ordered that the July 16, 2019, status conference shall be continued until September
 5   24, 2019, at 9:15 a.m.
 6          IT IS SO ORDERED.
 7
      Dated: July 12, 2019                             /s/ John A. Mendez
 8
                                                       HONORABLE JOHN A. MENDEZ
 9                                                     United States District Court Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
     Stipulation and Order to Continue Status Conference
